45 F.3d 443NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
John W. AKINS, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7059.
United States Court of Appeals, Federal Circuit.
Dec. 28, 1994.

Vet.App.
VACATED AND REMANDED.
ORDER
Upon reading and consideration of claimant-appellant's unopposed motion to vacate the order of the Court of Veterans Appeals dismissing claimant-appellant's application for an award of attorney fees under the Equal Access to Justice Act and remand, it is ORDERED that:


1
The motion is granted.  The order of the Court of Veterans Appeals is vacated and the case is remanded for further proceedings consistent with this Court's opinion in Karnas v. Brown.   Each party shall bear its own costs and expenses.